DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, 9-10, 12-13, 15-16, 19, 29 and 39-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 10, 15-16, 29 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0124739 A1 to Baik et al. (hereafter refers as Baik) in view of US 2016/0143009 A1 to Zhang and further in view of US 2014/0348110 A1 to Wang et al. (hereafter refers as Wang).
Regarding claim 1, Baik teaches a method for radio resource allocation (a method for a base station/access point, Fig. 4 and paragraphs [80, 90], to allocate resource(s) for wireless communication, paragraphs [92], wherein the wireless communication comprises control data, paragraph [77]), comprising:
determining, by a sender (the base station, paragraphs [91, 92, 94] and Fig. 2, 4), a location of an index channel (the base station determines a staring channel/frequency which is indexed, paragraphs [91, 92, 94]);
determining, by the sender, a channel frequency location of a control channel according to the index channel (using the determined starting channel, i.e. starting frequency/carrier, the base station determines a primary channel for the wireless communication, paragraphs [92, 94-96, 98], wherein the wireless communication comprises control data, paragraph [77]), wherein the index channel is a channel different from the control channel (wherein the primary channel is located at different frequency from the staring channel, i.e. offset from the starting frequency/carrier, and the primary channel is used for the wireless communication comprises control data, paragraphs [77, 92, 94]).
However, Baik does not explicitly teach the location of the control channel comprises a channel “time-frequency” location “related to a current state of a receiver” and “sending, by the sender, data time-frequency location indication information through the control channel at the channel time-frequency location”.
Zhang teaches a method for radio resource allocation (a method for a base station to allocate resource(s) to transmitting control information, paragraphs [357-358, 457-459, 486-488]), comprising:
determining, by a sender (the base station, paragraphs [357-358, 457-459, 486-488] and Fig. 1, 11-12), a location of an index channel (the base station determines a location of starting frequency/carrier of a resource block(s), paragraphs [362-363, 365-366, 378-386], wherein the starting frequency/carrier provides an index/starting point, paragraphs [390-391, 401-404, 475-480] and Fig. 3, 6);
determining, by the sender, a channel time-frequency location of a control channel related to a current state of a receiver according to the index channel (using the determined starting frequency/carrier, the base station determines a time and frequency resource for transmitting the control information based on ID of UE, when the UE is in an synchronization state, paragraphs [401-413] and Fig. 3, 6); and
sending, by the sender, data time-frequency location indication information through the control channel at the channel time-frequency location (the base station sends a data scheduling information, i.e. resource information of data transmission, via the control information, paragraphs [3-5], at the determined actual resource block(s), paragraphs [5, 410-412]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining the channel time-frequency location of the control channel related to a current state of the receiver according to the index channel and sending data time-frequency location indication information through the control channel at the channel time-frequency location as taught by Zhang, with the teachings of determining the channel frequency location of the control channel according to the index channel as taught by Baik, for a purpose of increasing efficiency in determining the location of the control channel by not only determining based on the index channel but further based (see Zhang, paragraphs [401-413] and Fig. 3, 6).
However, the combination of Baik and Zhang does not explicitly teach sending “a size of a time-frequency resource occupied by the data and a Modulation and Coding Scheme (MCS) of the data” to the receiver through the control channel.
Wang teaches a method for radio resource allocation (a method of allocating resource for control channel, Fig. 6), comprising:
sending, by a sender (a base station, Fig. 1), data time-frequency location indication information (the base station transmits the downlink control information, paragraph [4, 7, 72] and Fig. 5-6) indicating a data time-frequency location of data to be sent to a receiver, a size of a time-frequency resource occupied by the data and a Modulation and Coding Scheme (MCS) of the data to the receiver through the control channel at the channel time-frequency location (downlink control information comprise information regarding resource(s) position and size of the resources of PDSCH(s) to be transmitted to a UE, and modulation and coding scheme of the PDSCH, paragraphs [4, 7, 51, 72, 78] and Fig. 5-6).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of sending data time-frequency location indication information indicating a data time-frequency location of data to be sent to the receiver, a size of a time-frequency resource occupied by the data and a Modulation and Coding Scheme (MCS) of the data to the receiver through the control channel as taught by Wang, with the teachings of sending data time-frequency location indication information indicating a data time-(see Wang, paragraphs [4, 7, 51, 72, 78] and Fig. 5-6).
Regarding claim 6, the combination of Baik and Zhang further teaches wherein determining, by the sender, the channel time-frequency location of the control channel related to the current state of the receiver according to the index channel comprises:
determining, by the sender, a location indicated by index information of the index channel to be the channel time-frequency location of the control channel (determines the resource block using index information related to starting frequency/carrier, see Baik, paragraphs [91, 92, 94, 95], see Zhang, paragraphs [362-364, 378-381, 401-413]).
Regarding claim 7, Zhang further teaches wherein determining, by the sender, the channel time-frequency location of the control channel related to the current state of the receiver according to the index channel comprises:
determining, by the sender, the channel time-frequency location of the control channel related to the current state of the receiver according to an Identifier, ID,  of the receiver in the current state in combination with the index channel (using the determined starting resource block(s), the base station determines the actual resource block, i.e. time-frequency location, for transmitting the control information based on ID of UE, when the UE is in an synchronization state, paragraphs [401-413] and Fig. 3, 6).
according to the Identifier, ID, of the receiver in the current state in combination with the index channel as taught by Zhang, with the teachings of determining the channel frequency location of the control channel according to the index channel as taught by Baik, for a purpose of increasing efficiency in determining the location of the control channel by not only determining based on the index channel but further based on the time-frequency location and the current state of the receiver, according to the Identifier, ID, of the receiver in the current state (see Zhang, paragraphs [401-413] and Fig. 3, 6).
Regarding claims 10 and 29, Baik teaches a method for radio resource allocation and a radio resource allocation receiver (a method of determining radio resource for control information and a user equipment 120 to perform the method, Fig. 4 and paragraphs [77, 80, 90]), comprising:
a processor (the wireless device 302 which is a user terminal comprises a processor, paragraphs [80-81]), configured to determine a location of an index channel (the wireless device 302 with the processor determines a staring frequency which is indexed, paragraphs [91, 92, 94]) and determine a channel frequency location of a control channel according to the index channel (using the determined starting channel, i.e. starting frequency/carrier, the base station determines a primary channel for a wireless communication, paragraphs [92, 94-96, 98], wherein the wireless communication comprises control data, paragraph [77]), wherein the index channel is a (wherein the primary channel is located at different frequency from the staring channel, i.e. offset from the starting frequency/carrier, and the primary channel is used for the wireless communication comprises control data, paragraphs [77, 92, 94]).
However, Baik does not explicitly teach the location of the control channel comprises a channel “time-frequency” location “related to a current state of a receiver” and “a receiver configured to receive data time-frequency location indication information indicating a data time-frequency location of data of the receiver, from the sender through the control channel at the channel time-frequency location”.
Zhang teaches a method for radio resource allocation and a radio resource allocation receiver (a method of determining radio resource for control information and a user equipment to perform the method, Fig. 10 and paragraphs [433-434, 501-504]), comprising:
a processor (the UE has a processor for executing instructions to perform a method, paragraphs [608-611] and Fig. 16), configured to determine a location of an index channel (the UE with the processor determines a location of starting frequency/carrier of a resource block(s), paragraphs [362-363, 365-366, 378-386, 399, 434], wherein the starting frequency/carrier provides an index/starting point for the base station to determine a resource block(s), paragraphs [390-391, 401-404, 475-480] and Fig. 3, 6) and determine a channel time-frequency location of a control channel related to a current state according to the index channel (using the determined starting frequency/carrier, the UE determines a time and frequency resource(s) of the control information based on ID of UE, when the UE is in an synchronization state, paragraphs [401-413, 434-446] and Fig. 3, 6); and
a receiver (communication interface 43, Fig. 16 and paragraph [609]), configured to receive data time-frequency location indication information indicating a data time-frequency location of data of the receiver, from the sender through the control channel at the channel time-frequency location (receiving the data scheduling information, i.e. resource information of data transmission, paragraphs [453-456, 611-613],  via the control channel, paragraphs [3-5], at the determined actual resource block(s), paragraphs [5, 453-456]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining a channel time-frequency location related to a current state of a receiver and the receiver configured to receive data time-frequency location indication information indicating the data time-frequency location of data of the receiver, from the sender through the control channel at the channel time-frequency location as taught by Zhang, with the teachings of determining the channel frequency location of the control channel according to the index channel as taught by Baik, for a purpose of increasing efficiency in determining the location of the control channel by not only determining based on the index channel but further based on the time-frequency location and the current state of the receiver (see Zhang, paragraphs [401-413] and Fig. 3, 6).
a size of a time-frequency resource occupied by the data and a Modulation and Coding Scheme (MCS) of the data” through the control channel.
Wang teaches a method for radio resource allocation and a radio resource allocation receiver (a method of allocating resource for control channel, Fig, 8, and a user equipment, UE, to perform the method, paragraphs [4, 22, 90] and Fig. 7-9), comprising:
a receiver (the UE is configured to receive signals from a base station, thus including a receiver, Fig. 1-2), configured to receive data time-frequency location indication information (the UE receives downlink control information from the base station, paragraph [4, 7, 91-95] and Fig. 7-9) indicating a data time-frequency location of data of the receiver, a size of a time-frequency resource occupied by the data and a Modulation and Coding Scheme (MCS) of the data from the sender through the control channel (downlink control information comprise information regarding resource(s) position and size of the resources of PDSCH(s) to be transmitted to a UE, and modulation and coding scheme of the PDSCH, paragraphs [4, 7, , 51, 72, 78, 91-95] and Fig. 7-9).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving data time-frequency location indication information indicating the data time-frequency location of data of the receiver, the size of a time-frequency resource occupied by the data and a Modulation and Coding Scheme (MCS) of the data from the sender through the control channel as taught by Wang, with the teachings of receiving (see Wang, paragraphs [4, 7, 91-95] and Fig. 7-9).
Regarding claims 15 and 41, the combination of Baik and Zhang further teaches wherein determining, by the receiver, the channel time-frequency location of the control channel related to the current state of the receiver according to the index channel comprises:
determining, by the receiver, a location indicated by index information of the index channel to be the channel time-frequency location of the control channel (determines the resource block using index information related to starting frequency/carrier, see Baik, paragraphs [91, 92, 94, 95], see Zhang, paragraphs [362-364, 378-381, 401-413]).
Regarding claims 16 and 42, Zhang further teaches wherein determining, by the receiver, the channel time-frequency location of the control channel related to the current state of the receiver according to the index channel comprises:
determining, by the receiver, the channel time-frequency location of the control channel related to the current state according to an Identifier, ID,  of the receiver in the current state in combination with the index channel (using the determined starting resource block(s), the base station determines the actual resource block, i.e. time-frequency location, for transmitting the control information based on ID of UE, when the UE is in an synchronization state, paragraphs [401-413, 446] and Fig. 3, 6).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining, by the receiver, the channel time-frequency location of the control channel related to the current state according to an Identifier, ID,  of the receiver in the current state in combination with the index channel as taught by Zhang, with the teachings of determining the channel frequency location of the control channel according to the index channel as taught by Baik, for a purpose of increasing efficiency in determining the location of the control channel by not only determining based on the index channel but further based on the time-frequency location and the current state of the receiver, according to the Identifier, ID, of the receiver in the current state (see Zhang, paragraphs [401-413] and Fig. 3, 6).

Claims 3-4, 12-13 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0124739 A1 to Baik et al. (hereafter refers as Baik) in view of US 2016/0143009 A1 to Zhang and US 2014/0348110 A1 to Wang et al. (hereafter refers as Wang) as applied to claims above, and further in view of US 2007/0010268 A1 to Kim et al. (hereafter refers as Kim).
Regarding claims 3, 12 and 39, the combination of Baik, Zhang and Wang does not explicitly teach determining the location of the index channel according to “a time offset and frequency offset”.
 time offset and frequency offset (wherein a resource location for a channel is identified based on a symbol and subcarrier offset relative to a radio resource, paragraphs [42, 44, 73, 80, 86]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining the location of the channel according to the time offset and frequency offset as taught by Kim, with the teachings of determining the location of the index channel according to the time and frequency as taught by combination of Baik, Zhang and Wang, for a purpose of effectively notify the receiver the location of the channel time-frequency resource by using the offset information, as such the receiver only need to know the offset information each time, to determine the channel-time frequency location (see Kim, paragraphs [29-37]).
Regarding claims 4, 13 and 40, Kim further teaches the time offset is a time offset relative to a certain time-frequency reference point and the frequency offset is a frequency offset relative to the certain time-frequency reference point (wherein a resource location for a channel is identified based on the symbol and subcarrier offset relative to the radio resource, paragraphs [42, 44, 73, 80, 86]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the time offset is a time offset relative to a certain time-frequency reference point and the frequency offset is a frequency offset relative to the certain time-frequency reference point as taught by Kim, with the teachings of determining the (see Kim, paragraphs [29-37]).

Claims 9, 19 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0124739 A1 to Baik et al. (hereafter refers as Baik) in view of US 2016/0143009 A1 to Zhang and US 2014/0348110 A1 to Wang et al. (hereafter refers as Wang) as applied to claims above, and further in view of US 2016/0165640 A1 to Yang et al. (hereafter refers as Yang).
Regarding claim 9, the combination of Baik, Zhang and Wang does not explicitly teach sending “information related to a hybrid Automatic Repeat Request (HARQ) for the data” to the receiver through the control channel.
Yang teaches sending, by a sender, information related to a hybrid Automatic Repeat Request (HARQ) for the data to a receiver through a control channel (base station transmits PDCCH channel to an UE, wherein the PDCCH channel is including PDSCH scheduling information comprise HARQ information, paragraph [130]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of sending, by a sender, information related to a hybrid Automatic Repeat Request (HARQ) for the data to a receiver through a control channel as taught by Yang, with the teachings of sending information for the data through the control channel as taught by (see Yang, paragraph [130]).
Regarding claims 19 and 43, the combination of Baik, Zhang and Wang does not explicitly teach the receiver is configured to “receive information related to a Hybrid Automatic Repeat Request (HARQ) for the data” sent by the sender through the control channel.
Yang teaches a receiver is configured to receive information related to a Hybrid Automatic Repeat Request (HARQ) for the data sent by the sender through the control channel (UE with a receiver, receives PDCCH channel from a base station, wherein the PDCCH channel is including PDSCH scheduling information comprise HARQ information, paragraph [130]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving information related to a Hybrid Automatic Repeat Request (HARQ) for the data sent by the sender through the control channel as taught by Yang, with the teachings of sending information for the data through the control channel as taught by combination of Baik, Zhang and Wang, for a purpose of enabling the receiver to send a feedback information to the sender, as such increasing efficiency in communication between the receiver and the sender (see Yang, paragraph [130]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0243498 A1 discloses receiving carrier index mapping information and carrier identification information from a base to identifying a carrier for a wireless communication (see Fig. 7-8).
US 2009/0207785 A1 discloses a scheduler determines network resources based on a relative offset from a boundary, i.e. reference point (paragraphs [11, 62-63, 68]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        August 26, 2021